department of the treasury internal_revenue_service washington o c jul tax_exempt_and_government_entities_division uniform issue list xxxxxxkxxxk xxxxxxxxxxk xxxxxkxxxk legend taxpayer a financial advisor f financial advisor g individual q ira x pian c account r account s financial_institution m financial_institution n amount b date date xxkxkxxxxkxxk xxxxxxkxxx xxxxxxxxxx xxxxxxxxxkx xxxxxxxkkx xxxxxxxxxx xxxxxxxxxx xkxxxxkkkkk xxxxxxkxxkk xxxkxxkkxxx xxxxkxkkkx xxxxxxxxxkx xxxxxxkxxx xxxxxxxkxx xxkxxkxxxxkxx xxxxxkxxkkx xxxxxxkxxxx xxxxxxxxxx xxxxxxxxxkxk xxxkxxxxxkx page of date date dear xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxx this is in response to your request dated date as supplemented by additional correspondence dated date date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan c totaling amount b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error made by financial advisor f taxpayer a further represents that amount b has not been used for any other purpose taxpayer a asserts that following her husband's death she relied heavily upon financial advisor f with whom she and her husband had a long-standing banking relationship to help manage her financial affairs taxpayer a and financia advisor f discussed her intent to transfer assets from her late husband's profit sharing plan plan c to her ira ira x maintained by financial_institution m financial advisor f advised taxpayer a that he would send her the necessary forms after he reviewed plan c some time thereafter taxpayer a received a form entitled authorization to transfer funds and or securities to another account within the firm from financial advisor f taxpayer a assumed that the account number on the form was the account number to ira x but in fact the account number for account r a non ira account was entered on the form in june of on date taxpayer a executed the form she received from financial advisor f on date amount b was distributed from plan c to account r on date taxpayer a was reviewing her finances with her new financial advisor financial advisor g and discovered that amount b had been transferred to a non-ira account instead of to ira x on date on date taxpayer a transferred the funds from account r to account s maintained by financial_institution n where the funds currently remain xxxxxxxxkx page of based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement in sec_402 of the code with respect to the distribution of amount b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 c of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred xxxxxxxaxk page of the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by errors made by financial advisor f which resulted in amount b being deposited into account r a non-ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from plan c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into an ira otherwise meeting the requirements of sec_408 of the code provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxx id merinceeike at please address all correspondence to xxxxxxxxxx sin erely yours farin ure br deanth l- ponze mplgyee plans technical group littlejohn manager enclosures deleted copy of ruling fetter notice of intention to disclose cc xxxxxxxxxx power_of_attorney
